DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 16-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nunome, et al. (US Pre Grant Publication No. 2020/0186301; Note also JP 2017-124261, of which WO/2019/003635 is a direct copy [compare all paragraphs and figures are identical with identical numbers] and note the UE Pre Grant Publication cited here is National Stage of the WO application and is therefore direct translation [see MPEP 1893.01] indicating full support for the US Pre Grant Publication in JP-124261 ) in view of Papskellariou, et al. (US Pre Grant Publication No. 2012/0106497 A1).

Regarding claims 14 and 24, Nunome discloses a method of operating a user equipment (paragraphs 0060) in a radio access network, (paragraph 0002) the method comprising and a User Equipment (UE) (paragraph 0060) configured for operation in a radio access network, (paragraph 0002) the UE comprising processing circuitry configured to (paragraphs 0060, 0205):

a. transmitting/transmit feedback signaling pertaining to a plurality of cells (The system of Nunome discloses a system for generating and sending feedback to transmissions form multiple cells [fig. 12, scheduling assignments for reception from cells 0-3 and feedback regarding the 

b. wherein for each of a number of assignment reception occasions for which one or more scheduling assignments pertaining to the feedback signaling is received, for each of the scheduling assignments received at respective ones of the assignment reception occasions, a number of missed scheduling assignments between the scheduling assignment and a preceding received scheduling assignment is determined, wherein the number of missed scheduling assignments is based on a difference between a count value associated with the scheduling assignment and a count value associated with the preceding scheduling assignment (Nunome further discloses that the UE receives scheduling assignments [“SA”] from the base station with a downlink assignment index [“DAI”][paragraph 0038] containing a counter DAI and a total DAI, with the counter DAI indicating the current number of DAI transmissions in the bundling window [paragraph 0045-0048]. The UE arranges the received SAs based on increasing cell number and slot and compares for each reception occasion [i.e. a cell and slot reception instance] the counter DAI to determine if one or more SAs were missed and determines the number of missed assignments by determining a difference in the counter DAI [paragraphs 0130-0142, in particular paragraph 0138 where the count DAI [1] of cell 0 slot 0 is [1,3] [a reception occasion] is compared to the count DAI [3] of cell 2, slot 0 which is 3,3] [the next successful reception occasion] based on the difference between the counter DAIs indicating a single SA has been missed]. Finally, when a missing SA is detected, the terminal will insert one or more bits as acknowledgements for the missed SAs in the transmitted acknowledgement [paragraph 0138-0140 – 3 bits set as the maximum number of 3 CBGs in a TB for a SA that is missed and used in 

Nunome fails to disclose the feedback signaling being transmitted at a power level, the power level being based on determined missed scheduling assignments. In the same field of endeavor, Papskellariou discloses the feedback signaling being transmitted at a power level, the power level being based on determined missed scheduling assignments. (Papskellariou further discloses that the transmit power of the HARQ-ACK signal is determined based on the number of acknowledgement bits in a received TBs and the number of missed acknowledgement bits in the missed SAs [paragraph 0065, 0091-0095].)
Therefore, since Papskellariou discloses determining transmit power based on the number of acknowledgement bits associated with missed SAs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the power determination of Papskellariou with the system of Nunome by determining the power of transmission of the feedback signal pertaining to a plurality of cells using the acknowledgement bits associated with successfully received SAs and also based on the determined number of missed bits associated with missed SAs. The motive to combine is to achieve the desired reliability while limiting interference and power consumption (Papskellariou paragraphs 0060-0063).
Regarding claim 16, Nunome as previously modified by Papskellariou fails to disclose the feedback signaling is error encoded based on a Reed-Muller code. In the same field of endeavor, another portion of Papskellariou discloses the feedback signaling is error encoded based on a Reed-Muller code. (Papskellariou discloses using a Reed-Muller code for uplink ACK/NACK encoding [paragraph 0018].)
Papskellariou discloses the use of the use of Reed-Muller codes for acknowledgements, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to use Reed-Muller codes for encoding the transmitted ACK/NACKs of Nunome as previously modified by Papskellariou. The motive to combine is to provide error correction and detection for the acknowledgements. 
Regarding claim 17, Nunome as previously modified by Papskellariou fails to the feedback signaling is transmitted on a control channel or a data channel. In the same field of endeavor, another portion of Papskellariou discloses the feedback signaling is transmitted on a control channel or a data channel (Papskellariou discloses transmitting the acknowledgements on the PUCCH or PUSCH [paragraph 0017-0018].)
Therefore, since Papskellariou discloses the use of the use of PUCCH for acknowledgements, it would have been obvious to a person of ordinary skill in the art before the effective date of the invention to use the PUCCH or PUSCH to trasmit the acknowledgements of Nunome as previously modified by Papskellariou. The motive to combine is to use existing channels for uplink transmission to reduce overhead and development time. 
Regarding claim 18, Nunome discloses the count value of a scheduling assignment is based on an assignment indicator included in a scheduling assignment. (The count value of a scheduling assignment is indicated by the count DAI [paragraphs 0130-0142; see also claim 1, supra).
Regarding claim 19, Nunome discloses for each number of missed scheduling assignments determined, a number of associated bits of acknowledgment information is determined. (Nunome discloses that in the per TB SA mapping of fig. 12 and paragraphs 135-142 [see cites in claim 1, supra] when a SA transmission is missed, the system may determine a number of acknowledgement bits needed based on a number of SBs associated with the TB of the SA [see also paragraphs 135-142, in 
Regarding claim 20, Nunome as modified by Papskellariou in claim 1 discloses the power level is based on a number of bits associated with the determined missed scheduling assignments. (See claim 1, supra, Nunome discloses determining number of bits associated with missed SAs and Papskellariou discloses using number of missing bits in SAs to determine transmit power).
Regarding claim 21, Nunome as modified by Papskellariou in claim 1 discloses for each pairwise compared scheduling assignment, a number of bits associated with the missed scheduling assignments is determined. (See claim 1, supra, Nunome discloses pairwise comparing SAs based on the order of reception [[paragraphs 0135-0142, in particular 0138] and further discloses determining a number of bits associated with the missing assignment a number based on the maximum allowed number of CBGs per TB [paragraphs 0135-0142, in particular 0138 – system determines that three acknowledgement bits should be use for the missing SA).
Regarding claim 23, Nunome as modified by Papskellariou in claim 1 discloses the power level is based on a value NB for each pair of compared scheduling assignments, wherein NB is indicative of a number of bits associated to missed scheduling assignment determined for the pair. (See claim 1, supra, Nunome discloses pairwise comparing SAs based on the order of reception [paragraphs 0135-0142, in particular 0138] and further discloses determining a number of bits associated with the missing assignment a number based on the maximum allowed number of CBGs per TB [paragraphs 0135-0142, in particular 0138 – system determines that three acknowledgement bits should be use for the missing SA]. The combination with Papskellariou in claim 1 then teaches that the determined number of missing bits across all pairwise comparisons that detect missing SBs is used in the power determination [see claim 1, supra].)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nunome, et al. (US Pre Grant Publication No. 2020/0186301; Note also JP 2017-124261, of which WO/2019/003635 is a direct copy [compare all paragraphs and figures are identical with identical numbers] and note the UE Pre Grant Publication cited here is National Stage of the WO application and is therefore direct translation [see MPEP 1893.01] indicating full support for the US Pre Grant Publication in JP-124261 ) and Papskellariou, et al. (US Pre Grant Publication No. 2012/0106497 A1) as applied to claim 1 and further in view of Zhang, et al. (US Pre Grant Publication No. 2019/0215128 A1)

Regarding claim 15, Nunome as modified by Papskellariou fails to disclose the feedback signaling comprises a maximum number of bits of feedback information. (The system of fig. 12 of Zhang, discloses the counter DAI is based on the number of TBs but does not disclose setting an using a maximum number of bits for feedback information based on a maximum number of SBs associated with a TB needing acknowledgement.) In the same field of endeavor, Zhang discloses the feedback signaling comprises a maximum number of bits of feedback information. (Zhang discloses presuming a maximum number CBs for HARQ ACK feedback to create a maximum number of bits for feedback information [paragraph 0080].)
Therefore, since Zhang discloses a maximum CB presumption, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the maximum CBs of Zhang with the system of Nunome as modified by Papskellariou by treating each scheduled TB as having a maximum number of CB bits to create a maximum number of bits of feedback information. The motive to combine is to allow simplified DAI signaling and re-use of older DAI signaling methods for improved efficiency at the expense of a greater number of uplink acknowledgement bits.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nunome, et al. (US Pre Grant Publication No. 2020/0186301; Note also JP 2017-124261, of which WO/2019/003635 is a direct copy [compare all paragraphs and figures are identical with identical numbers] and note the UE Pre Grant Publication cited here is National Stage of the WO application and is therefore direct translation [see MPEP 1893.01] indicating full support for the US Pre Grant Publication in JP-124261 ) and Papskellariou, et al. (US Pre Grant Publication No. 2012/0106497 A1) as applied to claim 1 and further in view of Chen, et al. (WIPO Publication No. 2010/049584)

Regarding claim 22, Nunome as modified by Papskellariou fails to disclose a preceding scheduling assignment has the highest count value that is lower than the count value of the scheduling assignment it is compared with. In the same field of endeavor, Chen discloses a preceding scheduling assignment has the highest count value that is lower than the count value of the scheduling assignment it is compared with. (The system of Chen discloses the use of a wrap around count DAI of two bits such that for count DAIs above 4, the value wraps around such that a prior SA will have a higher count DAI [i.e. 4] value and then wrap around to a lower count DAI [i.e. 0] in the next SA.)
Therefore, since Chen discloses wrap around count DAIs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the wrap-around DAIs of Chen with the system of Nunome as modified by Papskellariou by using two bits for the count DAI and allowing for wrap around such that a prior count DAI of a SA may have a value of 4 and a subsequent count DAI of a SA may have a value of 0 and while allowing the count DAI to still be useable to detect up to 4 lost count DAIs in one or more SAs. The motive to combine is to reduce overhead by reducing the number of count DAI bits required by allowing wrapping. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Chen, et al. (US Pre Grant Publication No. 2016/0295560 A1) – disclosing detecting missing DL grants and performing power control accordingly

b. Zhang, et al. (US Pre Grant Publication No. 2019/0215128 A1) – disclosing using DAI for missed SA detection

c. Author Unknown (Author Unknown, DAI design for TDD, Doc. No. R1-105361, pages 1-3, 2010) - disclosing using DAI for missed SA detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466